United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 09-3882
                                     ___________

United States of America,                 *
                                          *
             Appellee,                    *
                                          * Appeal from the United States
      v.                                  * District Court for the
                                          * District of Nebraska.
Christopher Ray Jones,                    *
                                          * [UNPUBLISHED]
             Appellant.                   *
                                     ___________

                              Submitted: May 10, 2010
                                 Filed: May 14, 2010
                                  ___________

Before BYE, MELLOY, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

       On May 21, 2009, Christopher Jones was indicted by the Grand Jury for the
District of Nebraska for failure to register as a sex offender, in violation of 18 U.S.C.
§ 2250(a). A plea agreement was entered into between Jones and the United States
in which the United States agreed to recommend that Jones receive a reduction in the
base offense level for acceptance of responsibility and a sentence at the low-end of the
applicable sentencing guideline range. Jones pleaded guilty.

        The Presentence Investigation Report, not objected to by Jones, calculated the
advisory guideline sentencing range at 21 to 27 months imprisonment and five years
to life of supervised release. Jones filed a Motion for Variance which was denied by
the district court. On December 4, 2009, the district court1 sentenced Jones to 21-
months' imprisonment. Jones filed a timely notice of appeal, arguing the sentence
imposed by the district court is unreasonable. We affirm.

       We hold the district court did not abuse its discretion or impose an unreasonable
sentence. See United States v. Feemster, 572 F.3d 455, 461 (8th Cir. 2009) (en banc)
(indicating that appellate court reviews for abuse of discretion, first ensuring that
district court committed no significant procedural error, and then considering
substantive reasonableness of sentence). We find no indication that the court
overlooked or misapplied any relevant section 3553(a) factor, or gave significant
weight to an improper or irrelevant factor. See United States v. Stults, 575 F.3d 834,
849 (8th Cir. 2009) (indicating that sentence was not unreasonable where record
reflected that district court made individualized assessment based on facts presented
and specifically addressed defendant's proffered information in its consideration of
sentencing factors).

      We affirm.
                        ______________________________




      1
      The Honorable Richard J. Kopf, United States District Court for the District
of Nebraska.

                                          -2-